Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the Amendment filed on 10/21/2021. Claims 1-7,9,12-15,17-18,21-22,25,27 and 31-34 are pending and subject to the non-final office action below. This action is Final.

Applicant Response
3.	In Applicant’s response dated 10/21/2021, Applicant amended Claims 1 and 21, cancelled Claims 10, 11, and 24 and argued against all objections and rejections previously set forth in the Office Action dated 07/21/2021. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim 1 and 22:
	Claim 1 recites “…determining unit determining that the object image to be displayed is an image type of a type…” This limitation is indefinite because it’s unclear to Examiner what the image type of a type represents. Paragraph [0033] of the Specification discusses image type to be any a kind of the medical image based on the position of an index capable of being moved by the user in the display unit. This limitation is also not obvious to one of ordinary skill in the art. Thus, the scope of the limitation cannot be determined by Examiner. For purpose of examination, Examiner will interpret this limitation as: …determining unit determining that the object image to be displayed is an image type of medical image.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-7, 9, 12-14, 17-18, 21-22 and 25, 27 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Matsue et al. (Pub. No.: US 20070242069, Pub. Date: Oct. 18, 2007) in view of Oosawa et al. (Pub No.: US 20010010732 Al, Pub. Date: August 2, 2001) in further view of Fram et al. (Pub No.: US 20170038950 A1 2017-02-09)

Regarding independent Claim 1,  
	Matsue teaches an image displaying apparatus (see Matsue: Fig. 1, illustrating medical image display apparatus) comprising: a memory storing a program, and one or more processors which, by executing the program, function as a plurality of units (see Matsue: Fig. 1, [0052], describing control component 2 with a memory storing a program, and one or more processors), comprising:
a display control unit configured to display, on a display unit, an object image based on a window level and a window width (see Matsue: for e.g. Fig.24, [0240], “an icon corresponding to the changing operation of the window level and the window width of the displayed medical image”)

	Matsue does not teach explicitly teach/disclose an image displaying apparatus comprising:
a determining unit configured to determine whether the object image to be displayed is a predetermined image type which is an image type of a subtraction image;
a changing unit configured to have first mode in which the window level of the object image is inhibited from being changed and the window width of the object image can be changed 

	However, Oosawa:  teaches an image displaying apparatus wherein:

a determining unit configured to determine whether the object image to be displayed is a predetermined image type which is an image type of a subtraction image (see Oosawa: Fig.1, [0061], “The temporal subtraction means 11 searches through the history data recording means 12 when receiving the request for calculating a certain temporal subtraction image from the image display apparatus 20. Then, if it was found (determined) that the requested temporal subtraction image had already been obtained in the past, the temporal subtraction means 11 would fetch the data on that subtraction image from the database server 70 referring to the header thereof and output that subtraction image on the image display apparatus 20 instead of recalculating the data on the requested subtraction image.”)
Matsue and Oosawa are in the same/similar field of endeavor of medical image processing apparatus, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Matsue to include the system comprising a determining unit configured to determine whether the object image to be displayed is subtraction image as taught by Oosawa. One would be motivated to make such a combination to simplify time-consuming operation of processing medical images by identifying if the imaged have been processed with different settings by using the image header information to provide time efficient diagnosis.(see Oosawa: [0009])

	Matsue and Oosawa does not explicitly teach/disclose the image display apparatus comprising: 
a changing unit configured to have first mode in which the window level of the object image is inhibited from being changed and the window width of the object image can be changed and a second mode in which the window level and the window width of the object image can be changed, wherein the changing unit changes into the first mode in response to the determining unit determining that the object image to be displayed is the image type of the subtraction image, whereby a user is inhibited from changing the window level of the object image but is not inhibited from changing the window width of the object image,   and  wherein the changing unit changes into the second mode in response to the determining unit determining that the object image to be displayed is 	an image type of a 

However, Fram teaches the image display apparatus comprising:

a changing unit configured to have first mode in which the window level of the object image is inhibited from being changed and the window width of the object image can be changed (see Farm: Fig.9C, [0063], “the user has selected adjustment of window width ( first mode) by initially touching the display below the medical image, preventing adjustment of window level (inhibited from changing the window level), and a second mode in which the window level and the window width of the object image can be changed (see Farm: Fig.9D, [0064], user has enabled (second mode) adjustments of both the window width and level by initially touching the display away from the top, bottom, and sides, and subsequently moving their finger in any direction. Components of finger motion left and right, and up and down, are processed to adjust window width and level, respectively.”) wherein the changing unit changes into the first mode in response to the determining unit determining that the object image to be displayed is the image type of the subtraction image (see Farm: Fig.9A, [0061], “illustrates a sample medical image (example of subtraction image), an image from a brain CT scan, which is displayed with a window width of 80 and a window level of 40.”), whereby a user is inhibited from changing the window level of the object image but is not inhibited from changing the window width of the object image (see Farm: Fig.9C, [0063], “the user has selected preventing adjustment of window level (inhibited from changing the window level). In other embodiments, the same type of selection could be made by initially touching above the medical image, at the top of the display region, or at the bottom of the display region. Accordingly, with the window width adjustment selected (first mode) the user can move left and right on the image in order to adjust the width without worrying about adjusting other characteristics of the image. Only the component of finger motion left and right is processed to adjust window width, with components of motion in the up and down direction ignored by the system.”),and wherein the changing unit changes into the second mode in response to the determining unit determining that the object image to be displayed is  an image type of a type (see Farm: Fig.9A, [0061], “illustrates a sample medical image (example of subtraction image type), an image from a brain CT scan, which is displayed with a window width of 80 and a window level of 40.”), where a user -3-should neither be inhibited from changing the window level of the object image nor inhibited from changing the window width of the object image (see Farm: Fig.9D, [0064], “he user has enabled adjustments of both the window width and level by initially touching the display away from the top, bottom, and sides, and subsequently moving their finger in any direction. Components of finger motion left and right, and up and down, are processed to adjust window width and level, respectively.”


Matsue and Oosawa in further view of Fram are in the same/similar field of endeavor of Medical image processing apparatus, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Matsue to include the system that adjusts window width and window level of a medical image separately by inhabiting or preventing change to window level only and allowing or enabling change to window width only as taught by Fram. After modification of Matsue, medical image display apparatus that adjust medical image by manipulating window width and window level of a medical image can also incorporate the method of adjusting a selected parameter of window width only and inhabiting change or adjustment to window level as taught by Fram. One would be motivated to make such a combination to provide medical image diagnostic apparatus professionals with easy-to-learn, efficient, and/or unambiguous methods for controlling rotation and/or other manipulation of multi-dimensional, for example, 2D (two-dimensional) and/or 3D (three-dimensional), images and/or objects (see Fram [0004])

 Regarding Claim 2,  
	Matsue - Oosawa - Fram teach all the limitations of Claim 1. Matsue further teaches an image displaying apparatus wherein the display control unit is configured to cause a display unit is display the a changed object image to be displayed (see Matsue: for e.g. Fig.11, [0124], “The control component 2 instructs the display component 9 to display this difference image, automatically or in response to a user request (S32).”) 
Regarding Claim 3,
	Matsue - Oosawa - Fram teach all the limitations of Claim 1. Fram further teaches the system wherein the changing unit has a mode in which the window level and the window width can be both set through a single operation and which fixes the window level to a predetermined value when the object image to be displayed is determined to be of the predetermined image type in the mode (see Fram: Fig.9A-9D, [0061], illustrate other example characteristics of images that can be adjusted in one embodiment. FIG. 9A illustrates a sample medical image, an image from a brain CT scan, which is displayed with a window width of 80 and a window level of 40. FIG. 9A serves as the initial state in this example, serving as the baseline for each of the actions described with reference to FIGS. 9B, 9C, and 9D.”)
	Because Matsue and Oosawa in further view of Fram are in the same/similar field of endeavor of Medical image processing apparatus, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Matsue to include the system that adjusts window width and window level of a medical image separately by inhabiting or preventing change to window level only and allowing or enabling change to window width only as taught by Fram. After modification of Matsue, medical image display apparatus that adjust medical image by manipulating window width and window level of a medical image can also incorporate the method of adjusting a selected parameter of window width only and inhabiting change or adjustment to window level as taught by Fram. One would be motivated to make such a combination to provide medical image diagnostic apparatus professionals with easy-to-learn, efficient, and/or unambiguous methods for controlling rotation and/or other manipulation of 

Regarding Claim 4, 
	Matsue - Oosawa - Fram teach all the limitations of Claim 3. Fram further teaches the image displaying apparatus wherein the changing unit fixes, in the mode in which the window level and the window width can both be set through a single operation (See Fram, Fig.9D, [0064], “the user has enabled adjustments of both the window width and level by initially touching the display away from the top, bottom, and sides, and subsequently moving their finger in any direction. Components of finger motion left and right, and up and down, are processed to adjust window width and level, respectively.”, i.e. the drag/swipe operation can be considered as a single operation) the window level to the predetermined value by providing a dead zone of a predetermined range to an input value for setting the window level (see Fram: Fig.9A-9D, Col.11, Line 25-39, illustrate other example characteristics of images that can be adjusted in one embodiment. FIG. 9A illustrates a sample medical image, an image from a brain CT scan, which is displayed with a window width of 80 and a window level of 40. FIG. 9A serves as the initial state in this example, serving as the baseline for each of the actions described with reference to FIGS. 9B, 9C, and 9D.”)
	

Regarding Claim 5, 
	Matsue - Oosawa - Fram teach all the limitations of Claim 1. Fram further teaches the image displaying apparatus wherein the changing unit receives change of the window width while the window level is fixed (see Fram: Fig.9C, [0063], “the user has selected adjustment of window width (and/or contrast in some embodiments) by initially touching the display below the medical image, preventing adjustment of window level. In other embodiments, the same type of selection could be made by initially touching above the medical image, at the top of the display region, or at the bottom of the display region. Accordingly, with the window width adjustment selected, the user can move left and right on the image in order to adjust the width without worrying about adjusting other characteristics of the image. Only the component of finger motion left and right is processed to adjust window width, with components of motion in the up and down direction ignored by the system (or possibly associated with another process in some embodiments.”)
	Because Matsue and Oosawa in further view of Fram are in the same/similar field of endeavor of Medical image processing apparatus, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Matsue to include the system that adjusts window width and window level of a medical image separately by inhabiting or preventing change to window level only and allowing or enabling change to window width only as taught by Fram. After modification of Matsue, medical image display apparatus that adjust medical image by manipulating window width and window level of a medical image can also incorporate the method of adjusting a selected parameter of window width only and inhabiting change or adjustment to window level as taught by Fram. One would be motivated to make such a 

Regarding Claim 6,  
	Matsue - Oosawa - Fram teach all the limitations of Claim 1. Fram further teaches the image displaying apparatus wherein the changing unit automatically adjusts the window width based on a distribution of pixel values of the object image to be displayed while the window level is fixed (see Fram: Fig.9C, [0063], “the user has selected adjustment of window width (and/or contrast in some embodiments) by initially touching the display below the medical image, preventing adjustment of window level. In other embodiments, the same type of selection could be made by initially touching above the medical image, at the top of the display region, or at the bottom of the display region. Accordingly, with the window width adjustment selected, the user can move left and right on the image in order to adjust the width without worrying about adjusting other characteristics of the image. Only the component of finger motion left and right is processed to adjust window width, with components of motion in the up and down direction ignored by the system (or possibly associated with another process in some embodiments.”)” 
	Because Matsue and Oosawa in further view of Fram are in the same/similar field of endeavor of Medical image processing apparatus, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the Matsue to include the system that adjusts window width and window level of a medical image separately by inhabiting or preventing change to window level only and allowing or enabling change to window width only as taught by Fram. After modification of Matsue, medical image display apparatus that adjust medical image by manipulating window width and window level of a medical image can also incorporate the method of adjusting a selected parameter of window width only and inhabiting change or adjustment to window level as taught by Fram. One would be motivated to make such a combination to provide medical image diagnostic apparatus professionals with easy-to-learn, efficient, and/or unambiguous methods for controlling rotation and/or other manipulation of multi-dimensional, for example, 2D (two-dimensional) and/or 3D (three-dimensional), images and/or objects (see Fram [0004])

Regarding Claim 7,  
	Matsue - Oosawa - Fram teach all the limitations of Claim 1. Matsue further teaches the image displaying apparatus wherein a reference value allocated to a particular pixel of predestined image type is set as window level (see Matsue: [0077], describing using the pixel values of image to generate a difference image... “Subtracting pixel values of one image data from pixel values another image data.” i.e. the reference value is allocated to a particular pixel value and the pixel values of the image can be set as window level.)

Regarding Claim 9,
	Matsue - Oosawa - Fram teach all the limitations of Claim 1. Matsue - Oosawa - Fram further teaches the image displaying apparatus wherein the predetermined image type is a subtraction image generated by converting each difference between the plurality of images into a pixel value (see Matsue: [0077], “As a generating method of difference images, any traditional way, such as subtracting pixel values of one image data from pixel values another image data can be accordingly used.”) 

Regarding Claim 12,
	Matsue - Oosawa - Fram teach all the limitations of Claim 1. Matsue - Oosawa - Fram further teaches the image displaying apparatus wherein the determining unit determines whether the object image to be displayed is the predetermined image type based on information added to the object image to be displayed (see Matsue: [0058], “the modality type information is information used for identifying the modality by which the medical image was obtained, such as X-ray CT or MRI. In addition, the imaging date and time information is information indicating the date and time when the medical image was taken.”)

Regarding Claim 13, 
	Matsue - Oosawa - Fram teach all the limitations of Claim 1. Matsue - Oosawa - Fram further teaches the image displaying apparatus wherein the determining unit determines whether the object image to be displayed is the predetermined image type based on a distribution of pixel values of the object image to be displayed (see Oosawa: Fig.1, [0014], “The inter-image operation preferably includes a subtraction operation on a pixel-by-pixel basis  predetermined image type.”))
	Because Matsue and Oosawa are in the same/similar field of endeavor of medical image processing apparatus, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Matsue to include the system comprising a determining unit configured to determine whether the object image to be displayed is subtraction image as taught by Oosawa. One would be motivated to make such a combination to simplify time-consuming operation of processing medical images by identifying if the imaged have been processed with different settings by using the image header information to provide time efficient diagnosis.(see Oosawa: [0009])

Regarding Claim 14,
	Matsue - Oosawa - Fram teach all the limitations of Claim 1. Fram further teaches the image displaying apparatus wherein the determining unit determines whether the object image to be displayed is the predetermined image type based on a display type specified by a user (see Matsue: Fig. 1, [0096], “When a user (diagnostic reading doctor) selects a desired patient by operating the operation component 10, the control component 2 will instruct the display component 9 to display the medical image display screen P for the selected patient.” ,i.e. the doctor or specific user selects the image to be displayed). See also Matsue disclosure in [0056], 

Regarding Claim 17,  
	Claim 17 have similar technical features and claim limitations as Claim 4 and is rejected under the same rationale.

Regarding Claim 18,  
	Matsue - Oosawa - Fram teach all the limitations of Claim 1. Matsue - Oosawa - Fram further teaches the image displaying apparatus wherein the changing unit limits the changing of the window level by reducing an input value for setting the window level and receiving the reduced input value see Fram, Fig.9C, Col.11, Line 25-39, “the user has selected adjustment of window width (and/or contrast in some embodiments) by initially touching the display below the medical image, preventing adjustment of window level.)
	Because Matsue and Oosawa in further view of Fram are in the same/similar field of endeavor of Medical image processing apparatus, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Matsue to include the system that adjusts window width and Fram. After modification of Matsue, medical image display apparatus that adjust medical image by manipulating window width and window level of a medical image can also incorporate the method of adjusting a selected parameter of window width only and inhabiting change or adjustment to window level as taught by Fram. One would be motivated to make such a combination to provide medical image diagnostic apparatus professionals with easy-to-learn, efficient, and/or unambiguous methods for controlling rotation and/or other manipulation of multi-dimensional, for example, 2D (two-dimensional) and/or 3D (three-dimensional), images and/or objects (see Fram [0004])

With regards to independent Claim 21,  
	Claim 21 have similar technical features and claim limitations as Claim 1 and is rejected under the same rationale.

Regarding Claims 22 
	Matsue - Oosawa - Fram teach all the limitations of Claim 21. Matsue further discloses in [0018] a non-transitory computer readable storage medium storing a computer program configured to cause a computer to execute the processes of the method of controlling an image displaying apparatus. 

Regarding Claim 24,
	Matsue - Oosawa - Fram teach all the limitations of Claim 1.Fram further teaches the image displaying apparatus wherein the changing unit changes into the first mode (see Farm, Fig.9C, Col.11, Line 25-39, the user has selected adjustment of window width and limited adjusting window level) in a case that the object image is a subtraction image (see Fram: Fig.9D, Col.11, Line 5-10, “a sample medical image, an image from a brain CT scan (predetermined image type), which is displayed with a window width of 80 and a window level of 40. FIG. 9A serves as the initial state in this example, serving as the baseline for each of the actions described with reference to FIGS. 9B, 9C, and 9D.”)
	Because Matsue and Oosawa in further view of Fram are in the same/similar field of endeavor of Medical image processing apparatus, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Matsue to include the system that adjusts window width and window level of a medical image separately by inhabiting or preventing change to window level only and allowing or enabling change to window width only as taught by Fram. After modification of Matsue, medical image display apparatus that adjust medical image by manipulating window width and window level of a medical image can also incorporate the method of adjusting a selected parameter of window width only and inhabiting change or adjustment to window level as taught by Fram. One would be motivated to make such a combination to provide medical image diagnostic apparatus professionals with easy-to-learn, efficient, and/or unambiguous methods for controlling rotation and/or other manipulation of multi-dimensional, for example, 2D (two-dimensional) and/or 3D (three-dimensional), images and/or objects (see Fram [0004])
Regarding Claim 25,
	Matsue - Oosawa - Fram teach all the limitations of Claim 1. Fram further teaches the image displaying apparatus wherein the changing unit changes into the second mode (see Fram: Fig.9D, Col.11, Line 40-45, “user has enabled adjustments of both the window width and level”) in a case that the object image is an image used for generating a subtraction image (see Matsue: Fig.1, [0077], The difference image generating component 5 generates image data for a difference image between two medical images based on image data for these two medical images. As a generating method of difference images, any traditional way, such as subtracting pixel values of one image data from pixel values another image data can be accordingly used.”)

Regarding Claim 27,
	Matsue - Oosawa - Fram teach all the limitations of Claim 1. Matsue - Oosawa - Fram further teaches the image displaying apparatus wherein the changing unit changes into the first mode or the second mode (See Fram:Fig.9A-9D, Col.11, Line 15-39, describing Window Level and Window width adjustments with first and second mode) by an image type which is determined by the determining unit based on attached information of the object image ( see Matsue: [0056],  “The incidental information A1 to am are the information attached to image data based on, for example, the DICOM standard. The incidental information A1 to am store series ID information, medical image ID information, study order information, modality type information, imaging date and time information, patient information, image position information, imaging condition information, imaging phase information, annotation information, measurement information, and so on. )
Matsue and Oosawa in further view of Fram are in the same/similar field of endeavor of Medical image processing apparatus, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Matsue to include the system that adjusts window width and window level of a medical image separately by inhabiting or preventing change to window level only and allowing or enabling change to window width only as taught by Fram. After modification of Matsue, medical image display apparatus that adjust medical image by manipulating window width and window level of a medical image can also incorporate the method of adjusting a selected parameter of window width only and inhabiting change or adjustment to window level as taught by Fram. One would be motivated to make such a combination to provide medical image diagnostic apparatus professionals with easy-to-learn, efficient, and/or unambiguous methods for controlling rotation and/or other manipulation of multi-dimensional, for example, 2D (two-dimensional) and/or 3D (three-dimensional), images and/or objects (see Fram [0004])

Regarding Claim 31,
	Matsue - Oosawa - Fram teach all the limitations of Claim 1. Fram further teaches that the image displaying apparatus wherein the window level and the window width are changed by a drag, and wherein at least one of the window level and the window width is changed in accordance with a drag direction of the drag (see Fram:Fig.9A-9D, Col.11,Line 1-5, stating that “In general, the systems and methods discussed herein may be used to select and/or modify properties of images or objects that can be changed in response to characteristics of an initial i.e. the user drag gesture changes the Window level and window width in accordance of the drag gesture direction)
	Because Matsue and Oosawa in further view of Fram are in the same/similar field of endeavor of Medical image processing apparatus, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Matsue to include the system that adjusts window width and window level of a medical image separately by inhabiting or preventing change to window level only and allowing or enabling change to window width only as taught by Fram. After modification of Matsue, medical image display apparatus that adjust medical image by manipulating window width and window level of a medical image can also incorporate the method of adjusting a selected parameter of window width only and inhabiting change or adjustment to window level as taught by Fram. One would be motivated to make such a combination to provide medical image diagnostic apparatus professionals with easy-to-learn, efficient, and/or unambiguous methods for controlling rotation and/or other manipulation of multi-dimensional, for example, 2D (two-dimensional) and/or 3D (three-dimensional), images and/or objects (see Fram [0004])

Regarding Claim 32,
	Matsue - Oosawa - Fram teach all the limitations of Claim 1. Fram teaches an image displaying apparatus wherein in the first mode, the window level is inhibited from being changed by providing a dead zone of a predetermined range to a set of the window level, which is set by a user. (See Fram: Fig.9C, Col.11, Line 25-39, describing WL restriction first mode and starting gesture at the side restricts change to window level”, i.e. the side of the display device can be considers as the dead zone area where the window level range is inhabited form changing or is has a value of zero.)
	Because Matsue and Oosawa in further view of Fram are in the same/similar field of endeavor of Medical image processing apparatus, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Matsue to include the system that adjusts window width and window level of a medical image separately by inhabiting or preventing change to window level only and allowing or enabling change to window width only as taught by Fram. After modification of Matsue, medical image display apparatus that adjust medical image by manipulating window width and window level of a medical image can also incorporate the method of adjusting a selected parameter of window width only and inhabiting change or adjustment to window level as taught by Fram. One would be motivated to make such a combination to provide medical image diagnostic apparatus professionals with easy-to-learn, efficient, and/or unambiguous methods for controlling rotation and/or other manipulation of multi-dimensional, for example, 2D (two-dimensional) and/or 3D (three-dimensional), images and/or objects (see Fram [0004])

Regarding Claim 33,
	Matsue - Oosawa - Fram teach all the limitations of Claim 1. Fram further teaches an image displaying apparatus wherein in the first mode, the display control unit disables or hides an interface for receiving the changing of the window level so as to inhibit the window level from being changed (see Fram, Fig. 9B, Line 15-17, “movements of the user's finger up and down on the display to adjust only the window level (and/or brightness in some embodiments) of the medical image”, i.e. the upward or downward drag gesture disables or deactivated the changing value of the window level.)
	Because Matsue and Oosawa in further view of Fram are in the same/similar field of endeavor of Medical image processing apparatus, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Matsue to include the system that adjusts window width and window level of a medical image separately by inhabiting or preventing change to window level only and allowing or enabling change to window width only as taught by Fram. After modification of Matsue, medical image display apparatus that adjust medical image by manipulating window width and window level of a medical image can also incorporate the method of adjusting a selected parameter of window width only and inhabiting change or adjustment to window level as taught by Fram. One would be motivated to make such a combination to provide medical image diagnostic apparatus professionals with easy-to-learn, efficient, and/or unambiguous methods for controlling rotation and/or other manipulation of multi-dimensional, for example, 2D (two-dimensional) and/or 3D (three-dimensional), images and/or objects (see Fram [0004])

Regarding Claim 34,
Matsue - Oosawa - Fram teach all the limitations of Claim 1. Matsue - Oosawa - Fram further teaches that the display control unit causes the display unit to display information capable of discriminating whether the changing unit changes into the first mode or the second mode. (See Matsue: [0102], “the display feature for discriminating the presence from absence of association may be implemented by any method other than changing the brightness, such as changing the display color. In addition, it is also possible to identifiably display (such as displaying in the predetermined display color) the display region in which the image to be dragged is displayed (herein, the thumbnail display region P3).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Matsue in view of Oosawa  and Farm as applied to claims 1-7,9,12-14,17-18,21-22 and 25,27 and 31-34 as shown above in further view of TAKAHARA et al. (Pub. No.: US 20150294444Al, Pub. Date: Oct. 15, 2015)

Regarding to Claim 15,
	Matsue - Oosawa - Fram teach all the limitations of Claim 1. Matsue - Oosawa - Fram does not explicitly teach/disclose the image displaying apparatus wherein changing unit non-linearly converts each pixel value of the object image to be displayed into a display value.  	
	However, Takahara teaches image displaying apparatus wherein the changing unit non-linearly converts each pixel value of the object image to be displayed into a display value (see Takahara : Fig. 3 [0047], showing an example of the relationship between a pixel value of a virtual diffusion weighted image and an output luminance (luminance value) of the display unit 
	Because Matsue - Oosawa - Fram in further view of Takahara are in the same/similar field of endeavor of Medical image processing apparatus, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Matsue - Oosawa - Fram to include the image converting unit non-linearly converts each pixel value of the object image to be displayed into a display value by Takahara. One would be motivated to make such a combination to provide medical diagnostic apparatus users to generate and provide accurate results diagnostics of images.

Response to Arguments

Claim Rejections - 35 U.S.C. § 103,
	Applicant’s arguments with respect to claim amendments have been considered but are but they are not persuasive. Applicant is respectfully referred to the complete rejections presented above and the cited portions of the references previously relied upon. Examiner further notes that Applicant’s arguments are mere allegations that the cited art does not teach the limitations of the independent claim as amended and do not explicitly show any deficiencies with the previously cited art of the record in relationship with the newly recited limitations.
	As shown in the office action above, and the reproduced image Below , Farm teaches an image displaying apparatus that comprise : a changing unit configured to have first mode in which the window level of the object image is inhibited from being changed and the window width of the object image can be changed and a second mode in which the window level and the window width of the object image can be changed, wherein the changing unit changes into the first mode in response to the determining unit determining that the object image to be displayed is the image type of the subtraction image, whereby a user is inhibited from changing the window level of the object image but is not inhibited from changing the window width of the object image, and wherein the changing unit changes into the second mode in response to the determining unit determining that the object image to be displayed is an image type of a type where a user -3-should neither be inhibited from changing the window level of the object image nor inhibited from changing the window width of the object image. (See Farm Fig. 9(A-D), [0061-0064]


    PNG
    media_image1.png
    363
    300
    media_image1.png
    Greyscale
Example of Subtraction Image

    PNG
    media_image2.png
    395
    308
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    383
    260
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    358
    286
    media_image4.png
    Greyscale



Matsue and Oosawa in further view of Fram are in the same/similar field of endeavor of Medical image processing apparatus, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Matsue to include the system that adjusts window width and window level of a medical image separately by inhabiting or preventing change to window level only and allowing or enabling change to window width only as taught by Fram. After modification of Matsue, medical image display apparatus that adjust medical image by manipulating window width and window level of a medical image can also incorporate the method of adjusting a selected parameter of window width only and inhabiting change or adjustment to window level as taught by Fram. One would be motivated to make such a combination to provide medical image diagnostic apparatus professionals with easy-to-learn, efficient, and/or unambiguous methods for controlling rotation and/or other manipulation of multi-dimensional, for example, 2D (two-dimensional) and/or 3D (three-dimensional), images and/or objects (see Fram [0004])

Thus, Examiner respectfully reasserts that the combination of Matsue - Oosawa - Fram sufficiently teaches all the limitations recited in the independent claims, as amended, and therefore independent claims 1-7, 9, 12-14, 17-18, 21-22 and 25, 27 and 31-34 are still rejected under 35 U.S.C. 103 as being unpatentable over Matsue - Oosawa - Fram. 

Conclusion

PGPUB
 NUMBER:
INVENTOR-INFORMATION:
TITLE / DESCRIPTION
US 20100130860 A1
YAMAGATA; Hitoshi
Medical Image-Processing Device, Medical Image-Processing Method, Medical Image-Processing System, And Medical Image-Acquiring Device
US 20100141673 A1
Gerade; Graham
MEDICAL IMAGING VIEWER
US 20160034110 A1
Edwards; Cliff
Method And Computing Device For Window Width And Window Level Adjustment Utilizing A Multitouch User Interface
US 20170038950 A1
Fram; Evan K.
DISPLAY OF 3D IMAGES

US 9323402 B1
Fram; Evan K.
Image Navigation

                                                                                                                                                                         	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Zelalem "Zee" Shalu/Examiner, Art Unit 2177          

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177